The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
WAKE UP MESSAGING FOR BACKSCATTER COMMUNICATION SYSTEM NODE


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-11, 15-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Gudan et al (US 2014/0062672).
Consider claim:

1. Gudan teaches the backscatter communication system, comprising: 
a backscatter node (backscatter nodes abstract, paragraphs 7, 42), comprising: 
an antenna circuit (antenna figure 10); and 
a wake-up circuit coupled to the antenna circuit (wake up circuit comprising threshold and pattern detectors see figure 10, paragraphs 71, 76), the wake-up circuit comprising: 
an envelope detection circuit coupled to the antenna circuit that receives a radio frequency (RF) signal from a transmitter (envelope detector see figure 10); 
a pattern correlation circuit coupled to the envelope detection circuit (pattern detector figure 10, paragraph 76); and 

wherein the pattern correlation circuit is configured to identify at least one predefined waveform within the RF signal and in response to the identification, enable the receiver circuit (wake up circuit comprising threshold and pattern detectors see figure 10, paragraphs 71, 76).  

6. Gudan teaches the system of claim 1, further comprising a receiver and the transmitter, wherein, the backscatter node is configured to provide a backscatter signal to the receiver in response to receiving the RF signal from the transmitter (backscatter demodulator see figure 7 paragraph 82).  
7. Gudan teaches the system of claim 1, further comprising a backscatter circuit coupled to the antenna circuit, wherein the backscatter circuit is configured to operate in a selectable backscatter channel mode (mode switch figures 1, 3, 5a-c, 7, paragraph 60).  
? 8. The system of claim 7, further comprising a controller circuit coupled to the envelope detection circuit and the backscatter circuit, wherein the controller circuit comprises: at least one processor and memory that stores one or more instructions executable by the at least one processor, wherein the one or more instructions comprise to: receive from the transmitter a message indicating a backscatter channel to be used by the backscatter node.  


receiving, at a backscatter node (backscatter nodes abstract, paragraphs 7, 42), a radio frequency (RF) signal that comprises a wake- up message from a transmitter or a receiver (wakeup pattern corresponds to claimed message see abstract, paragraphs 54, 59, 76); and 
in response to receiving the wake-up message, changing from a low power mode to an active mode, wherein the wake-up message comprises a predefined waveform (pattern matching corresponds to claimed predefined waveform see paragraph 46.  The wakeup pattern triggers active mode i.e. wake and sense and receive steps see figure 2, 4, 6 abstract, paragraphs 35-37, 53-57, 88, 89).  
10. Gudan teaches the method of claim 9, further comprising: receiving the wake-up message via an antenna circuit of the backscatter node (antenna figure 10); and extracting the wake-up message (pattern matching corresponds to claimed message see paragraph 46.  The wakeup pattern triggers active mode i.e. wake and sense and receive steps see figure 2, 4, 6 abstract, paragraphs 35-37, 53-57, 88, 89) from the RF signal via an envelope detection circuit which is coupled to the antenna circuit (envelope detector see figure 10).  
11. Gudan teaches the method of claim 10, wherein the wake-up message is extracted when a signal strength of the RF signal is greater than a first predetermined threshold (threshold detector see figure 10), when the signal strength of the RF signal less than a second predetermined threshold, or both (note that as these elements are recited as alternatives, only one of the alternative limitations need be shown in the prior art).  


15. Gudan teaches the method of claim 9, further comprising: receiving, from the transmitter or the receiver, a set of link parameters for use in backscatter communication (configuration parameters see paragraphs 35, 58).  
16. Gudan teaches the method of claim 9, further comprising: using a set of link parameters and power scavenged from the RF signal, sending a backscatter communication to the receiver (upload via backscatter see figure 2, paragraph 35).  
17. Gudan teaches the method of claim 9, further comprising: after sending a backscatter communication using a set of link parameters, receiving from the transmitter an updated set of link parameters; and using the updated set of link parameters, sending another backscatter communication (configuration updates transmitted see paragraphs 35, 38).  
18. Gudan teaches the method of claim 16, further comprising: receiving data from a sensor coupled to an apparatus and the backscatter node, wherein the backscatter communication comprises at least a portion of the data received from the sensor (sensor data see figure 2).  
19. Gudan teaches the method of claim 9, further comprising: receiving from the transmitter or the receiver an indication of a backscatter channel (configuration parameters see paragraphs 35, 58); and using the RF signal of the transmitter, sending a backscatter communication to the receiver via the backscatter channel (upload via backscatter see figure 2, paragraph 35).  


receive, at a backscatter node (backscatter nodes abstract, paragraphs 7, 42), a radio frequency (RF) signal that comprises a wake-up message from a transmitter or a receiver (wakeup pattern corresponds to claimed message see abstract, paragraphs 54, 59, 76); and 
in response to receiving the wake-up message, change from a low power mode to an active mode, wherein the wake-up message comprises a predefined waveform (pattern matching corresponds to claimed predefined waveform see paragraph 46.  The wakeup pattern triggers active mode i.e. wake and sense and receive steps see figure 2, 4, 6 abstract, paragraphs 35-37, 53-57, 88, 89).  

Allowable Subject Matter
Claims 2-5, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:

2. The nearest prior art as shown in Gudan fails to teach the system of claim 1, wherein the envelope detection circuit comprises a rectifier coupled to a low pass filter (LPF) via a node, wherein the LPF comprises a capacitor and a nonlinear resistor.  



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887